Electronically Filed
                                                         Supreme Court
                                                         SCWC-XX-XXXXXXX
                                                         21-NOV-2018
                                                         09:31 AM



                           SCWC-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                           JAMES K. LIBERO,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
 (CAAP XX-XXXXXXX; S.P.P. NO. 17-1-0013(2); CR. NO. 98-0697(2))

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                (By: Recktenwald, C.J., Nakayama,
               McKenna, Pollack, and Wilson, JJ.)

     Petitioner/Petitioner-Appellant James K. Libero’s

application for writ of certiorari, filed on October 9, 2018, is

hereby rejected.

          DATED: Honolulu, Hawai#i, November 21, 2018.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack

                                /s/ Michael D. Wilson